Title: General Orders, 11 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Wednesday Novr 11th 78.
    Parole Europe—C. Signs Enfield Egra.
    
  
Lieutenant Joseph Crocker of Coll Greaton’s Regiment is appointed Pay-Master—Lieutt William Cheney is appointed Adjutant and Lieutt Samuel Mellish is appointed Quarter Master of the same from the 16th of September last.
  
  
  
  At a Division General Court-Martial held in the Pennsylvania line October 28th 1778—by order of General Wayne Lieutt Coll Adam Hubley President, Lieutt Thomas McCoy of the 7th Pennsylvania Regiment was tried for repeated disorderly Conduct unbecoming an Officer and a Gentleman and for embezzling the State’s Money, found guilty of a breach of the 21st Article, 14th section of the Articles of War and sentenced to be discharg’d the service—The Court do acquit him of embezzling the States Money, but it appears by an Account render’d by Lieutt McCoy to Lieutt Coll Hay and laid before the Court that he is considerably indebted for publick Monies advanced by the State of Pennsylvania and do therefore order the Accompts to be transmitted with the Proceedings of the Court to Head-Quarters.
The Commander in Chief confirms the sentence; It gives him real Pain and regret that any officers should permit themselves to run into such frivolous, indecent quarrels and disorders.
As Lieutt McCoy appears considerably indebted to the State of Pennsylvania for public Money received by him it is but equitable that if there be any Money due him from the United-States, it should be stopped so far as not to exceed that Debt.
The Pay-Master will therefore attend to this and the Commanding Officer of the Regiment to which he belongs will see that the Money so due to Lieutt McCoy be paid to the State of Pennsylvania.
At a General Court-Martial of the Line Novr 5th 1778—Lieutt Coll Williams President—Lieutt Wolfen of the Marechaussie Light Dragoons was tried for disobedience of orders, cursing and damning the service, striking Serjeant Muller with a Sword and confining him afterwards and for offering to have him punished again without a trial and for being drunk when he committed the same.
The Court are of opinion that Lieutenant Wolfen in striking Serjeant Muller and then confining him without any apparent Provocation was highly blamable and that his conduct thro’out the affair was unbecoming the Character of an Officer and a Gentleman and do sentence him to be reprimanded in General orders.
The General approves the sentence—Lieutt Wolfen’s conduct was highly indiscreet & improper.
